ORDER

PER CURIAM.
Gerrek French appeals the judgment of the Circuit Court of the City of St. Louis, the Honorable Angela T. Quigless presiding. A jury convicted French of two counts of forcible sodomy, one count of forcible rape, and one count of kidnapping. The trial court sentenced him to concurrent twenty-year terms in the department of corrections for each of the forcible sodomy convictions and the forcible rape conviction. The trial court also sentenced French to ten years in the department of corrections for the kidnapping conviction, to be served consecutive to the other sentences.
On appeal, French argued that the circuit court erred in the denial of his Rule 29.15 motion for post-conviction relief. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.